02-11-369-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00369-CV 
 
 



In the Interest of D.D., 
A Child


 


 




 
 




 


 


 



 
----------
 
FROM THE 30th
District Court OF Wichita COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Mother attempts to appeal from a July 23, 2007 final order in a suit affecting
the parent-child relationship.  The notice of appeal was due August 13, 2007,
but was not filed until September 23, 2011. 
          On
October 4, 2011, we notified Mother of our concern that we lack jurisdiction
over this appeal because the notice of appeal was not timely filed.  We
informed Mother that this appeal may be dismissed for want of jurisdiction
unless she or any party desiring to continue the appeal filed with the court on
or before October 14, 2011, a response showing grounds for continuing the
appeal.  Mother did not file a response.
          Mother’s
untimely notice of appeal fails to vest jurisdiction in this court.  See
Tex. R. App. P. 25.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex.
1997).  Accordingly, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  November 10,
2011




[1]See Tex. R. App. P. 47.4.